Exhibit 10.3




SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS




Northeast Utilities (“NU”) pays each non-employee Trustee serving on January 1
an annual cash retainer in the amount of $100,000 for service on the Board
during his or her term of office, including participation in all Board and
Committee meetings.  In addition, Trustees holding the positions of
Non-Executive Chairman of the Board, Lead Trustee, Chair of the Audit Committee,
Chair of the Compensation Committee, Chair of the Corporate Governance
Committee, and Chair of the Finance Committee on January 1 receive annual cash
retainers in the amounts set forth below.  All cash retainers are payable in
equal installments on the first business day of each calendar quarter.  




Retainer


Annual Amount

Non-Executive Chairman of the Board

$200,000

Lead Trustee

$25,000

Audit Committee Chair

$15,000

Compensation Committee Chair

$10,000

Corporate Governance Committee Chair

$10,000

Finance Committee Chair

$10,000




Each non-employee Trustee serving on January 1 also receives a grant under the
Northeast Utilities Incentive Plan (the “Plan”), on the 10th business day of
such year, of that number of Restricted Share Units (“RSUs”) resulting from
dividing $100,000 by the average closing price of our common shares as reported
on the New York Stock Exchange for the 10 trading days immediately preceding
such date and rounding the resulting amount to the nearest whole RSU.  RSUs vest
on the next business day following the grant, and distribution to the Trustee in
equivalent common shares is deferred until the tenth business day of January in
the year following retirement from Board service.  Any individual who is elected
to serve as a Trustee after January 1 in any year receives an RSU grant prorated
from the date of such election and granted on the first business day of the
month following such election.  




On January 15, 2013, each non-employee Trustee was granted 2,545 RSUs under the
Plan, all of which vested on January 16, 2013.




Share ownership guidelines set forth in NU’s Corporate Governance Guidelines
require each Trustee to attain and hold 7,500 common shares and/or RSUs within
five years after January 1 of the year following the date of their election to
the Board.  All of the current Trustees exceed the share ownership guidelines or
are expected to do so within the stated period.




Pursuant to the Northeast Utilities Deferred Compensation Plan for Trustees,
prior to the beginning of each calendar year, each Trustee may irrevocably elect
to defer receipt of all or a portion of their cash compensation.  Deferred funds
are credited with interest at the rate set forth in Section 37-1 of the
Connecticut General Statutes, which rate was 8% for all of 2012.  Deferred
compensation is payable either in a lump sum or in one to five annual
installments in accordance with the Trustee’s prior election.

 

In addition, NU pays travel-related expenses for spouses of Trustees who attend
Board functions.  The Internal Revenue Service considers payment of travel
expenses for a Trustee’s spouse to be imputed income to the individual Trustee.
 Effective January 1, 2009, NU discontinued tax gross-up payments in connection
with spousal travel expenses.












